Clark, J.
Plaintiff in writing leased to defendant a dwelling for one year, October 14, 1916, to October 14,1917, the rental being $720, payable $60 per month. At the end of the term, the lease was extended for one year by agreement of the parties indorsed on the *609original lease. On October 7, 1918, defendant wrote plaintiff stating that a house he was building would not be ready for occupancy on October 14th, the last day of the term, and said:
“I have no occasion to renew my lease with you and no intention of doing so, but would like the privilege of remaining until such time as my house is ready.”
Plaintiff replied:
/‘I would not care to rent this house during the winter period, or, in fact, during any period by the month.
“Your lease expires on October 14th, and I will expect you to vacate on that day or I will rent you the house until May 15th, 1919, at the same rate of rental you are now paying.”
On October 14, 1918, defendant’s attorney wrote to plaintiff:
“Mr. Moran cannot possibly vacate the house today, the 14th. He will, however, do so as soon as he can find a place for his household goods. In the meantime he will be glad and offers to pay any reasonable charge for the use of the house until he can vacate the same.
“It must be distinctly understood that he is not holding over after the expiration of his lease willingly; that he will not recognize any claim based upon the theory of renewal for any period as a result of his remaining in the premises after this date, and he expressly declines to consider the proposition you make to rent the place to him until May 15th next, at any rate of rental whatever.”
On the same day plaintiff replied, calling defendant’s attention to paragraph 18 of the lease, and saying:
“It is perfectly well known to everyone having charge of the rental of houses that the renting period for the fall is now practically over and that no further renting period occurs until the first of May, 1919. *610Under these circumstances we must insist that you either give up possession of the house today, in accordance with the terms of the lease, or we consent to your holding over under all the terms of the lease, and especially under paragraph 13 thereof, and will look to you for the rent reserved in accordance with the terms of said lease.”
Paragraph 13 of the lease:
"If the lessee shall, with the knowledge or consent of the lessor, continue to remain in the said premises after the expiration of the period for which they are hereby let, then in such case the lessee shall become a tenant from year to year.”
And we quote the covenant as to repair:
"Party of the second part (defendant) agrees that he will during the said entire term of this lease keep and maintain the demised premises and all parts thereof in good and substantial repair and condition.”
Defendant held over after the expiration of the lease, and until some time in November. When he left, plaintiff put a “For Rent” sign on the house and made other efforts to find a tenant, but was not successful until April 1st following. He sued to recover rent for the interval and had verdict and judgment. Defendant brings error.
The correspondence between the parties did not relieve the defendant of the legal effect of his holding over. When a tenant under a lease for a year or years holds over, the law implies a contract on his part to renew the tenancy on the same terms for another year (Rice v. Atkinson, Deacon, Elliott Co., 215 Mich. 371; Faraci v. Fassulo, 212 Mich. 216), and we think the lease contemplates that result.
In his defense, defendant sought to show that the roof was out of repair at the time he quit. The offer of evidence to that effect was refused. Defendant by the lease acknowledged that the premises were in *611good repair when taken and he paid rent for two years. Under the plain language of the covenant as to repair, the duty to repair was on defendant, and the refusal of such evidence was not error. 24 Cyc. p. 1086; 1 Tiffany, Landlord & Tenant, p. 753; 17 N. & C. C. A. p. 243. And such lack, of repair, if any, would be defendant’s wrong which he may not plead. Nor do we subscribe to the legal fiction that there was a re-entry and a re-letting at the time defendant began the holding over. Such tenancy was continuing. 25 L. R. A. (N. S.) 847. And the evidence offered by defendant to show that by implication or by verbal understanding he was relieved of the obligation to repair was likewise properly refused. For discussion of this question in similar cases, see Brown v. Gray, 199 Mich. 359, and Rhoades v. Seidel, 139 Mich. 608.
The question of the sufficiency of plaintiff’s efforts, to find another tenant was left to the jury. We cannot say that the verdict is against the great weight of the evidence. We find no reversible error.
Judgment affirmed.
Fellows, C. J., and Wiest, Bird, Sharpe, Moore, and Steere, JJ., concurred.
The late Justice Stone took no part in this decision.